 In the Matter of SCOTT MOTOR COMPANY, EMPLOYERandINTERNA-TIONAL ASSOCIATION OF MACHINISTS, LODGE No. 801, PETITIONERIn the Matter of DIELKSMOTORS, EMPLOYERandINTERNATIONALASSOCIATION OF MACHINISTS, LODGENo.801, PETITIONERIn the Matter Of WALDREN MOTOR COMPANY, EMPLOYERandINTERNA-TIONAL ASSOCIATION OF MACHINISTS, LODGE No. 801, PETITIONERCases Nos. 20-RC-415 through 920-RC-417, respectively.DecidedJune 10) 1949DECISIONANDDIRECTION OF ELECTIONSUpon separate petitions duly filed, a consolidated hearing washeld before Eugene K. Kennedy, hearing officer.The hearing offi-cer's rulings made at the hearing are free from prejudicial error andare hereby affirmed.At the hearing, the California Employers As-sociation, herein called the Association and the Reno EmployersCouncil, herein called the Council, moved to dismiss the petitions onthe ground that the units requested by the Petitioner are inappro-priate.For reasons hereinafter given this motion is hereby denied-Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and Members,Houston and Reynolds].Upon the entire record in this case, the Board finds :1.ScottMotor Company, a Nevada corporation whose principalplace of business is at Reno, Nevada, is engaged in the sales and serviceof Buick and Cadillac motor cars.. During the year ending October.31, 1948, it made purchases in an amount exceeding $500,000, of which,approximately 90 percent was shipped from points.outside the Stateof Nevada.None of its sales were made to purchasers outside the,State.Duelks Motors, an individual proprietorship owned by Jack W.Duelks, whose place of business is at Reno, Nevada, is engaged in the,sales and service of Kaiser-Frazer automobiles.During the year 1947.,,84 N. L. R. B., No. 21.-129- 130DECISIONSOF NATIONALLABOR RELATIONS-BOARDitmade purchases in an amount exceeding$500,000, of which morethan 90 percent was shipped from points outside the State of Nevada.During the same period, its sales exceeded $500,000, of which 5 percentwas made to points outside the State.Waldreii Motor Company, a partnership composed-of Mahlon FrankWaldren and M. F. Waldren,Jr., whose place of business is at Reno,Nevada, is engaged in the sales and service of Oldsmobile automobiles.During the year ending November 1, 1948, it made purchases in anamount exceeding$200,000, of which approximately 90 percent wasshipped from points outside the State of Nevada.During this sameperiod, its sales exceeded$500,000, of which approximately 5 percentinvolved sales outside the State.We find that each of the Employers is engaged in commerce withinthe meaning of the National Labor Relations Act'2.The labor organization involved claims to represent employeesof the Employers.3.Questions affecting commerce exist concerning the representationof employees of the Employers within the meaning of Section 9(c) (1) and Section 2 (6) and(7) of the Act.4.The appropriate units :The Petitioner seeks certification as representative of separateunits consisting of the employees doing mechanical work in the repairshop of each of the Employers herein.The Petitioner would includein each unit all automotive servicemen doing repair,rebuilding,disassembling,assembling,installing parts and accessories,adjusting,lubricating,and handling and dispensing of parts, but would excludesalesmen, office clerical employees,and supervisors as defined in theAct.The Petitioner would also include the automobile parts man-agers of Duelks Motors and Waldren Motor Company,but wouldexclude the automobile parts manager of Scott Motor Company. TheAssociation,the Council,and the Employers agree to the inclusion ofthe categories requested by the Petitioner,except that the WaldrenMotor Company would exclude its automobile parts manager as asupervisor.They contend,however, that individual Employer units are notappropriate and that the only appropriate unit is a multiple-employerunit on an association-wide basis, composed of the employees of allthe automobile dealers of Reno, Nevada.Theybase this contentionupon a delegation of authority by the Employer members to theAssociation to bargain for them on a multiple-employer unit basis,together with an alleged history of collective bargaining on thebroader basis.11Matter of Adams Motors,Inc.,80 N. L R B. 1518. SCOTT MOTOR- COMPANY131-.The, three Employers, together with the other automobile ,dealersof Reno, Nevada, are members of the Automotive Unit of the RenoEmployers Council, which in turn is a branch of the California Em-ployers Association.It is clear that the Association is empowered tobargain with - the employee representatives of its members.Thispower is granted to it in its bylaws and written authorizations ofitsmembers.'But the fact that the employers have authorized ordesignated the Association- as their bargaining agent to representthem in negotiations with their employee representatives is not initself determinative of the appropriateness of a multi-employer unit.3,-In the support of their contention that the single-employer unitssought by the Petitioler are inappropriate, the Association, theCouncil, and the Employers point to two occasions on which the Peti-tioner has dealt with the Association. In 1940 a strike conductedby the Petitioner against two of the members of the Automotive Unitwas settled by the execution of an agreement between the Petitionerand the Association acting on behalf of the Unit.This agreementalso provided for a method whereby future disputes between theEmployers and their employees would be settled.Although theagreement was one of indefinite duration, the method provided in theagreement was never used.No other collective bargaining relationsbetween the Automotive Unit and the Petitioner were established asa result of this settlement. In 1944 they agreed to hold a consentelection under the auspices of the Nevada State Labor Commissioner,to determine whether the employees of the members of the Unit de-sired to be represented by the Petitioner.The Petitioner lost theelection.There have been no other dealings between the two.4It is clear that the isolated instances of dealings between the Auto-motive Unit and the Petitioner in 1940 and 1944 do not constitute a2 Section 2 of Article V of the Association bylaws providesThis corporation shallnegotiate for its members in all matters relating-to labor contracts and labor controversiesand shall represent and act on behalf of its members in any negotiations carried on bythe corporation on behalf of its members with unions or workers.Any contracts, com-mitments or undertakings made by this corporation on behalf of its members with anyunion,shall bind the-members of this corporation;provided that no contract shall beacceptedfor any member without the authorized representative affixing his signature tothe written authorization from such member granting the corporation the right to signin his behalf.[Emphasis supplied]There was dispute at the hearing as to the mean-ing of the last phrase.The Association contended that this provision did not set up aprocedure whereby each member might accept or reject a contract after its negotiationby the Association,but merely required the member's original delegation of authority tothe Association to be approved by the Association's representative.In view of our deci-sion herein,however, we find it unnecessary to determine the exact extent of the delega-tion of bargaining authority by the members to the Association3Matter of Retail Merchants Association of TerreHaute,Indiana,83 N. L. R B 112.4The Automotive Unit as a group during the last few years has unilaterally and volun-tarily granted several wage increases to all their employeesIt is clear that such uni-lateral action on the part of an employer group does not constitute collective bargaining. 132DECISIONSOF NATIONALLABOR RELATIONS BOARDdeterminativehistory of collectivebargaining on a multiple-employ-er unit basis:The strikesettlementof 1940resulted in no agreementestablishing schedules as to wages,hours of work, or other substantiveconditions of employment.5The consentelectionof 1944 did notlead to certification of the Petitioner or to any subsequentcollectivebargaining history.It cannot be considered as determinative of theunit then agreed upon.6As there isno controllingcollective bar-gaining history on a multi-employerbasis,wefind that thesingle-employer units sought by the Petitioner are appropriate .7Thereremains tobe considered the supervisory status of the au-tomobile parts manager of Waldren Motdr Company.This individ-ual is engaged primarily in selling automobile parts.Occasionallyhe is assisted by some of the shop employees, whom he directs in pack-ing and unpacking articles of stock.This kind of work, however, isoccasional and sporadic, taking less than 10 percent of his workingtime.Although consideration would be given to any recommenda-tion for hiring or discharge made by the parts manager, the recorddoes not indicate that substantially greater weight would be ac=corded such recommendation than to that of any competent employee.We find that, the parts manager of Waldren Motor Company is not asupervisor within the meaning *of the Act." 'We shall therefore in-'elude him in the unit 'of employees of that Employer.We find that the following constitute units appropriate for thepurposes of collective bargaining within the meaning of Section 9(b) of the Act:(a)All automotive servicemen employed by Scott Motor Com-pany, Reno, Nevada, doing repair, rebuilding, disassembling,assem-bling, installing parts andaccessories,adjusting, lubricating, han-dling and dispensing of parts, excluding the automobile parts man-ager, salesmen, office, clerical and professional employees, andsupervisors as defined in the Act;(b)All automotive servicemen employed by Duelks Motors, Reno,Nevada, doing repair, rebuilding, disassembling, assembling, install-ing parts and accessories, adjusting, lubricating, handling and dis-GMatter ofRoaneAnderson Company, 71 NL R. B 2668Matter of Rocky Mountain Pipe LineCo , 79 N L R B 1119. See alsoMatter ofColonial Stores, Inc, 78 N. LR. B. 1254.'Matter of Retail Merchants Association of Terre Haute,Indiana, supra.But Cf,Matter of Foreman & Clark,74 N L R B 77 In that case the Employer had partici.gated in a long and successful history of collective bargaining on a multi-employer basisfor other categories of the Employer's employees similar to those sought to be representedin a single-employer unit.The Employers in the present case have not participated insuch a bargaining history.$Matter of Adams Motors,Inc, supra;Matter of Electric Auto-Lite Company,76 N. L.R B. 1189,Matter of Adams&Westlake Company,72N. L R. B. 726. SCOTT MOTOR COMPANY133pensing of parts, including the automobile parts manager, but ex-cluding salesmen, office, clerical and professional employees, andsupervisors as defined in the Act;(c)All automotive servicemen employed by Waldren Motor Com-pany, Reno, Nevada, doing repair, rebuilding, disassembling,assem-bling, installing parts and accessories, adjusting, lubricating, handlingand dispensing of parts, including the automobile parts manager, butexcluding salesmen, office, clerical and professional employees, andsupervisors as defined in the Act.DIRECTION,OF ELECTIONSAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with Scott Motor Company, DuelksMotors, and Waldren Motor Company, separate elections by secretballot shall be conducted as early) as possible, but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Twentieth Region, andsubject to Sections 203.61 and 203.62 of National Labor RelationsBoard Rules and Regulations-Series 5, as amended, among theemployees in the units prescribed in paragraph 4, above, who. wereemployed during the pay-roll period immediately preceding the dateof this Direction, including employees who did not work during saidpay-roll period because they were ill or on vacation or temporarilylaid off, but excluding those employees who have since quit or beendischarged for cause and have not been rehired or reinstated priorto the date of the election, and also excluding employees on strikewho are not entitled to reinstatement to determine whether or notthey desire to be represented, for purposes of collective bargaining, byInternational Association of Machinists, Lodge No. 801.833396-50-vol. 84-10